Citation Nr: 1024959	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-04 473	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including a bipolar disorder and anxiety symptoms.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The Veteran's active service extended from September 1959 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
currently resides in the jurisdiction of the St. Petersburg, 
Florida VARO.  

In May 2007, a hearing was held, at the RO, before the 
undersigned Veterans Law Judge, who is the Board member making 
this decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The 
transcript of the hearing is in the claims folder.  

When the case was previously before the Board, in September 2007, 
appeals for service connection for residuals of a head injury and 
headaches were denied.  The appeal for service connection for 
bipolar disorder and anxiety symptoms was remanded to give the 
Veteran an opportunity to identify or submit additional evidence 
and to obtain a medical opinion based on an examination.  The 
Veteran was notified and given an opportunity to identify 
additional evidence but did not do so.  He did report for 
examination in January 2009.  In May 2009, the Board reviewed the 
examination report and found that several relevant questions had 
not been answered.  The case was again remanded for an addendum 
to the medical opinion.  The Veteran was given another 
opportunity to identify supporting evidence.  Again, he was 
notified, but did not respond.  The examiner who conducted the 
January 2009 VA examination provided the requested addendum, 
which fully responded to the Board's questions.  In as much as 
the remand development requested by the Board has been 
substantially completed, the Board now proceeds with its review 
of the appeal.  




FINDINGS OF FACT

1.  A psychiatric disorder, to include a bipolar disorder and 
anxiety, did not exist prior to the Veteran's active service.  

2.  A psychiatric disorder, to include a bipolar disorder and 
anxiety, was not present during the Veteran's active service.  

3.  A psychosis was not manifested within the year after the 
Veteran completed his active service.  

4.  The Veteran's current psychiatric disorder is not related to 
his headaches in service or to any other incident of his active 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar disorder and 
anxiety, was not incurred in or aggravated by active military 
service and a psychosis may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

The current claim was received in May 2003.  In a letter dated in 
June 2003, the RO provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  The 
initial notice letter was provided before the adjudication of his 
claim in February 2004.  

Following the remands by the Board, additional notice letters 
were sent in November 2007 and June 2009, in addition to 
explaining to the Veteran the type of evidence necessary to 
substantiate his claim, what evidence was to be provided by him, 
and what evidence the VA would attempt to obtain on his behalf, 
the 2007 and 2009 letters provided notice regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thereafter, the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  This 
cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in April 2010.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Thus, the Board finds that VA has complied with the notice 
requirements of VCAA and has no outstanding duty to inform the 
appellant that any additional information or evidence is needed.  
Therefore, the Board may decide the appeal without a remand for 
further notification.  

Duty to Assist

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had a 
VA examination and a medical opinion has been obtained.  He has 
also been afforded a hearing in May 2007.  

The RO attempted to obtain the Veteran's disability records from 
the Social Security Administration (SSA).  In November 2006, the 
SSA advised that after an exhaustive and comprehensive search, 
they were unable to locate the Veteran's records.  The RO made a 
determination of the unavailability of the records in December 
2006.  The Veteran was notified of this fact in December 2006.  
See 38 C.F.R. § 3.159(e) (2009).  The Veteran was able to submit 
some records related to his SSA claim and those have been 
considered.   

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Generally, in order to establish service connection, three 
elements must be established.  There must be medical evidence of 
a current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and medical or lay evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See 38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. § 3.303 
(2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran had a head injury before service and there are 
reports of family problems dating back to his childhood.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2009).   

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.304(b) (2009).  

Background

In 1980, the American Psychiatric Association made several 
diagnostic changes.  Manic-depressive illness, depressed type, 
became Major depression.  Manic-depressive illness, circular 
type, became Bipolar disorder.  DAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 375, 376 (3rd. ed., 1980).  

The Veteran has alleged that he has a psychiatric disability as 
the result of a head injury in service.  It is alternatively 
alleged that the head injury caused the psychiatric disability; 
or, that the Veteran had a preexisting psychiatric disorder that 
was aggravated by the injury.  

When examined for a reserve commission, in June 1958, the Veteran 
reported that he had been in an automobile accident in February 
1958 with injuries including a brain concussion.  On the 
examination report, it was recorded that the Veteran had a period 
of unconsciousness for about 10 minutes in an automobile accident 
in 1956.  He sustained a brain concussion and other injuries.  
There were no complications and no sequelae (residuals).  A 
physician examined the Veteran and reported that the pertinent 
findings, including neurologic and psychiatric status, were 
normal.  

In September 1959, another physician examined the Veteran for 
active duty.  The 1956 automobile accident was again noted, along 
with the brain concussion, 10 minute period of unconsciousness, 
and other injury.  The physician determined that the Veteran's 
neurologic and psychiatric status were normal.  

In early April 1960, it was reported that the Veteran was doing 
push-ups and felt a "snap" in his head, followed by blurry 
vision and a throbbing headache.  He had no recurrence of the 
blurred vision, but the throbbing headache persisted with a 
slight amount of pain.  Detailed examination did not disclose any 
deficits.  A week later, he returned, reporting continued 
headaches.  Examination did not disclose any abnormality.  The 
impression was vascular headaches.  

The Veteran was referred to a neurology clinic and seen later in 
April 1960.  It was noted that he had been on active service 
since September 1959.  He had been in an automobile accident 2 
years earlier, in January 1958 and was unconscious for a short 
period of time.  Earlier that month, he had been exercising when 
he had the sudden onset of a pounding headache and eye symptoms.  
Since onset, the headaches had gradually improved, but not 
completely.  Examination produced normal neurologic findings.  
The examiner posited that since the Veteran had been injured, the 
headache might be secondary to a small subarachnoid hemorrhage.  
It was recommended that he avoid exercising and take a mild 
relaxant.  

An electroencephalogram (EEG) in June 1960, produced a normal 
record.  

In December 1960, the Veteran was seen at an emergency room with 
complaints of dizzy spells and headaches.  Examination led to the 
impression that he had an early upper respiratory infection.  

In March 1962, the Veteran complained of having a frontal 
headache for 3 days.  Examination disclosed mild rhinitis and a 
hoarse throat.  Steam, medication, and decreased talking were 
recommended.  The next day, the Veteran returned and said he was 
very dizzy.  There were no upper respiratory symptoms, except for 
a mild cough.  Medication was recommended.  Three days later, it 
was reported that the problem had cleared except for a residual 
cough.  The diagnosis was influenza.  

On examination for separation from service, in July 1962, It was 
reported that the Veteran had had severe headaches and dizziness, 
in April 1960, and they had been diagnosed as muscular in origin, 
with a normal EEG.  He had been placed on medication for a short 
time with complete remission of symptoms and no recurrence since.  
It was noted that the he had been knocked unconscious in an 
automobile accident in 1958, with no complications and no 
sequelae.  After examination, the physician expressed the opinion 
that the Veteran's neurologic and psychiatric status were normal.  

A psychosis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In this case, there is no competent evidence that a 
psychosis was manifested within the year after the Veteran 
completed his active service.  

A private health survey, dated in July 1968, included a history 
of 2 weeks hospitalization the previous November for emotional 
problems.  Subsequent clinical records show treatment for various 
conditions, including psychiatric problems, through 1972.  

In July 1972, a private psychiatrist, P. B. J., M.D., reported 
following the Veteran intermittently for the previous three years 
for symptoms of anxiety, with a history of two previous episodes 
of psychotic decompensation and more recently, another episode of 
psychotic decompensation requiring special care in an infirmary.  
Clinical notes were enclosed.  

In a letter dated in October 1972, D. G. S., M.D. discussed the 
Veteran's difficulty dealing with his parents and girlfriends.  
The diagnosis was a schizoid-obsessive-compulsive personality in 
a recurrent state of decompensation into mixed neurotic symptoms.  

In May 1976, Dr. P. B. J. wrote that he had not seen the Veteran 
for 3 years.  He was depressed when first and last seen.  He had 
2 episodes prior to meeting the doctor, in 1968, and 3 more since 
then, to 1973.  The diagnosis was schizophrenic reaction.  

As noted above, the SSA could not find the Veteran's medical 
records.  However, he submitted copies of some records.  In a 
June 1982 letter to the attorney handling his SSA claim, the 
Veteran wrote that he had not been capable of working "on a 
reliable basis since 1973 (Fall of 1972 if two periods of 
hospitalization are included)."  

In a report dated in August 1982, a private psychiatrist, M. A. 
E., M.D., summarized his examination of the Veteran.  A series of 
psychotic breakdowns in the early 1970's was reported.  The 
history summarized subsequent treatment.  Extensive current 
findings were set forth in detail.  It was the impression that 
the Veteran had a very complicated and complex clinical picture.  
He was a somewhat obsessional character who was a mathematical 
genius.  The diagnostic impression was alcohol dependence, manic 
depressive psychosis by history, rule out chronic 
undifferentiated schizophrenia.  It was commented that a long 
history of heavy drinking clouded the clinical picture and made 
evaluation difficult.  There was no mention of the Veteran's 
military service or incidents during service.   

In a letter dated in June 1983, a private psychologist, S. J. C., 
Ph.D., summarized the Veteran's history.  Difficulties with 
parents and siblings were reported.  The pre-service automobile 
accident, dated to 1956, was said to have resulted in severe head 
injuries.  The episode of the "explosion" in his head, during 
service, in 1961, was noted.  His post service work was reported.  
The Veteran continued to drink a 6-pack a day to reduce his 
nervousness.  He had been an inpatient at a private facility in 
1967 due to depression and a suicide attempt.  He was treated 
with electroconvulsive therapy and medication.  Psychologic 
testing was done.  The diagnoses were major depressive episode 
(manic-depressive illness) and alcohol dependence.  The doctor 
felt the Veteran was not capable of employment since 1972 and put 
the onset of disability in 1973.  Although the doctor considered 
the Veteran's report of an "explosion" in his head during 
service, the psychologist did not link the diagnoses to that 
incident.  

In August 1983, the Veteran's attorney sent a memorandum to SSA.  
While the memorandum does not use a diagnosis, it asserts that, 
"it is fairly conclusive from the evidence that he had an 
original onset of disability in March 1973."  There is nothing 
in this communication linking a psychiatric disorder to the 
Veteran's active service.  

A copy of the decision of a SSA Administrative Law Judge (ALJ) is 
dated in November 1983.  It summarized the evidence, noting that 
three exhibits showed the Veteran worked as a mechanical engineer 
from 1963 to 1973.  He was hospitalized for 4 months in 1972 for 
reactive depression.  He attended an institute from 1973 to 1975 
and had no psychiatric treatment since.  A February 1978 
psychological evaluation resulted in a diagnostic impression of 
alcohol-addictive personality with indications of dependence, and 
personality dysfunction with indications of obsessive compulsive 
neurosis.  Psychological testing in June 1983 concluded with a 
diagnosis of major depressive episode (manic-depressive illness) 
with insomnia and suicidal preoccupation with resulting 
constriction of interests, deterioration in personal habits and 
seriously impaired ability to deal with people.  The ALJ found 
that the Veteran had not engaged in substantially gainful 
activity since 1973 and that he had a severe manic depressive 
psychosis with severe constriction of interests and alcohol 
dependence.  There was no mention of his military service.  

The claims folder includes VA clinical records from January 1998 
to April 2003.  In December 1998, the Veteran reported an episode 
of severe depression.  A VA mental hygiene clinic note, dated in 
December 2000, reflects that the Veteran had resumed daily 
alcohol abuse.  He was back in the same rut as previously, with 
depressed mood and lack of motivation.  In February 2001, it was 
reported that the Veteran was doing better; medication decreased 
anxiety and stabilized his mood.  The assessment was a probable 
bi-polar disorder and social anxiety disorder.  In July 2001, the 
Veteran reported that he had been feeling more depressed and 
unmotivated with some thoughts of suicide, but no intent.  He had 
resumed drinking beer out of boredom and habit.  The assessment 
was a bipolar disorder with recent persistent depression.  A 
change in medication was recommended.  When the Veteran returned 
to the clinic 3 weeks later, he was doing better.  The diagnosis 
was still bipolar disorder, depressed, with benefit from 
medication.  Subsequent notes show a continuance of that 
diagnosis, with variation in the amount of depression.  

In a letter dated in February 2003, the treating VA doctor wrote 
that during service, the Veteran sustained a head injury which 
resulted in neurological symptoms of severe headaches as well as 
anxiety symptoms at that time.  The Board finds this history is 
not credible.  The service treatment records provide the most 
probative description of the incidents in service.  This 
statement does not agree with the records made at the time or 
with subsequent statements by the Veteran.  The Board finds that 
the Veteran did not have a head injury in service.  Further, we 
find that the service treatment records and other evidence show 
that the incidents of headache in service were not accompanied by 
anxiety symptoms.  

The VA doctor further wrote that there was a component of bipolar 
disorder that may arise from organic head injury and it was 
possible that the Veteran's psychiatric disability dated from the 
injury.  He went on to say that it would be in the Veteran's 
interest if the records be obtained as they might establish 
service connection.  First, these comments make it clear that the 
doctor had not reviewed the service treatment records,  Second, 
these comments only raise a possibility of service connection and 
do not provide any actual analysis of the service treatment 
records or other historical evidence.  VA has obtained the 
service treatment records and they have been considered, along 
with the rest of the evidence, for the 2009 VA examination and 
medical opinion.  

The Veteran appeared before the undersigned Veterans Law Judge, 
at the RO, in May 2007 and gave sworn testimony.  He testified of 
an incident during his active service.  He had been officer-of-
the-day and returned home after a very long night.  An 
"explosion" occurred in his left temple.  He went blind, fell 
to the floor, and passed out for a number of hours.  The next day 
he went to the infirmary.  He reported a similar incident two 
months later and continuing headaches for six months.  He also 
reported testing, with normal results.  The headaches diminished 
as the months went by.  Following service, in 1965, he reportedly 
was having panic anxiety attacks and visited a doctor weekly.  He 
said he continued to have problems in 1966 and 1967 and saw 
another doctor.  He reported that he was holding a loaded gun up 
to his head for days on end.  Another doctor treated him with 
electroshock therapy and medication.  Nothing helped and he 
continued to have panic attacks.  He had to quit his job.  He 
remained home and was afraid to leave.  In 1968, he was offered 
his old job back.  He went back and found a safe niche, but 
continued to have panic attacks.  Another physician hospitalized 
him in 1972 and 1973.  He was unable to work and was laid off.  
The Veteran's testimony continued, outlining his subsequent 
symptoms and treatment.  The Veteran also provided a written 
account of his symptoms and treatment over the years.  

The Veteran was afforded a VA examination for mental disorders in 
January 2009.  The claims file was reviewed.  The Veteran 
reported that during service he had an "explosion" in his left 
temple that was so severe he went blind for a number of hours.  
He reported treatment from 1964 to 1965 and most recently from 
2004 to 2005.  There were hospitalizations in 1966, 1972, and 
1973.  Symptoms endorsed included depression, most recently over 
the Christmas holidays.  There were also episodes of elevated 
mood.  

Psychiatric examination showed him to be clean, neatly groomed, 
and appropriately, casually dressed.  Psychomotor activity was 
unremarkable.  Speech was unremarkable, spontaneous, clear, and 
coherent.  He was cooperative, friendly and attentive, with a 
normal affect.  He described his mood as a little bit of anxiety.  
His attention was intact.  He was oriented.  Thought processes 
and content were unremarkable.  There were no delusions or 
hallucinations.  As to judgment, he understood the outcome of 
behavior.  His intelligence was above average.  As to insight, he 
partially understood that he had a problem.  His sleep was 
impaired, getting 7 hours of interrupted sleep a night.  There 
were no inappropriate behaviors, panic attacks, or homicidal 
thoughts.  There had been suicidal gestures in the 1960's, but no 
current suicidal ideation.  Impulse control was good and there 
had been no episodes of violence.  He was able to maintain 
personal hygiene and there was no problem with activities of 
daily living.  Recent memory was mildly impaired.  Remote and 
immediate memory were normal.  

The diagnosis was bipolar disorder, currently in remission; and 
alcohol abuse.  This was based on review of the claims folder, 
reviewed of VA medical records, and the interview with the 
Veteran.  

The examiner expressed the opinion that the Veteran met the 
criteria for a diagnosis of bipolar disorder, currently in 
remission.  Further, it was less likely than not that the onset 
of the bipolar disorder was prior to service or during service.  
It was also less likely than not that the bipolar disorder was 
related to an event in active duty.  He explained that the 
earliest available records of mental health treatment are from 
1968, which was approximately 6 years after service.  Further, 
bipolar disorder was a very serious mental disorder that often 
required acute mental treatment, particularly during the manic 
phase.  If the Veteran had experienced the onset of a bipolar 
disorder either before or during service, it would most likely 
have necessitated some type of intervention by a mental health 
professional before the Veteran was discharged from service.  

The examiner provided an addendum in November 2009.  He expressed 
the opinion that neither the bipolar disorder, currently in 
remission, or the alcohol abuse pre-existed service.  The 
examiner found the evidence on this point clear and unmistakable-
the Veteran denied receiving mental health treatment prior to 
service and there was no record of mental health treatment prior 
to service.  

Conclusion

There is no competent medical evidence that the Veteran had a 
psychiatric disorder prior to his active service.  On the 
contrary, there is competent medical evidence against a 
psychiatric disability before and during service.  

Two physicians examined the Veteran prior to service, in 1958 and 
1959.  Both considered the Veteran's head injury and 
unconsciousness due to the pre-service accident.  However, after 
examination, both reported the Veteran's psychiatric and 
neurologic status to be normal.  This is competent evidence that 
the Veteran did not have a psychiatric disorder when he entered 
service.  

The Veteran had headaches documented on two occasions during his 
three years of active duty.  He was examined by trained medical 
professionals, who did not find any indication of neurologic or 
psychiatric disorders.  There was no competent medical 
documentation of either neurologic or psychiatric symptoms during 
service.  Moreover, on examination for separation from service, 
another physician examined the Veteran, considered his history of 
a brain concussion, and concluded that his neurologic and 
psychiatric status was normal.  Thus, we see that the weight of 
the evidence from the trained medical professionals establishes 
that there was no neurologic or psychiatric disorder prior to or 
during the Veteran's active service.  

While the Veteran may feel that his psychiatric problems are 
related to the incident in service, as a lay witness, he does not 
have the medical training and experience to diagnose such a 
disability or its existence prior to or during service.  The 
United States Court of Appeals for Veterans Claims has emphasized 
that it is generally the province of medical professionals to 
diagnose or label a mental condition, not the claimant because as 
a layperson, a claimant is not generally competent to render a 
diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); 
see also 38 C.F.R. § 3.159(a) (2009).  

While there are no medical opinions supporting the claim, there 
are medical opinions on point.  The Veteran was examined and a 
medical opinion was obtained.  That opinion was to the effect 
that the psychiatric disorder was not present in service, but had 
its onset several years later.  Since there are no medical 
opinions supporting the claim, and there are medical records and 
opinions against the claim, the clear preponderance of evidence 
is against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder and anxiety symptoms, is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


